
	
		II
		111th CONGRESS
		1st Session
		S. 984
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Mrs. Boxer (for herself,
			 Mr. Bond, and Mr. Kennedy) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for
		  arthritis research and public health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arthritis Prevention, Control, and
			 Cure Act of 2009.
		2.Enhancing the
			 public Health activities related to arthritis of the Centers for Disease
			 Control and Prevention through the National Arthritis Action PlanPart B of title III of the
			 Public Health Service Act (42 U.S.C.
			 243 et seq.) is amended by inserting after section 314 the following:
			
				315.Implementation
				of the National Arthritis Action PlanThe Secretary shall develop and implement a
				National Arthritis Action Plan that consists of—
					(1)the Federal
				arthritis prevention and control activities, as described in section
				315A;
					(2)the State
				arthritis control and prevention programs, as described in section 315B;
					(3)the comprehensive
				arthritis action grant program, as described in section 315C; and
					(4)a national
				arthritis education and outreach program, as described in section 315D.
					315A.Federal
				arthritis prevention and control activities
					(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall, directly, or through a grant to an
				eligible entity, conduct, support, and promote the coordination of research,
				investigations, demonstrations, training, and studies relating to the control,
				prevention, and surveillance of arthritis and other rheumatic diseases.
					(b)Duties of
				SecretaryThe activities of the Secretary under subsection (a)
				shall include—
						(1)the collection,
				publication, and analysis of data on the prevalence and incidence of arthritis
				and other rheumatic diseases;
						(2)the development
				of uniform data sets for public health surveillance and clinical quality
				improvement activities;
						(3)the
				identification of evidence-based and cost-effective best practices for the
				prevention, diagnosis, management, and care of arthritis and other rheumatic
				diseases;
						(4)research,
				including research on behavioral interventions to prevent arthritis and on
				other evidence-based best practices relating to arthritis prevention,
				diagnosis, management, and care; and
						(5)demonstration
				projects, including community-based and patient self-management programs of
				arthritis control, prevention, and care, and similar collaborations with
				academic institutions, hospitals, health insurers, researchers, health
				professionals, and nonprofit organizations.
						(c)Training and
				Technical AssistanceWith respect to the planning, development,
				and operation of any activity carried out under subsection (a), the Secretary
				may provide training, technical assistance, supplies, equipment, or services,
				and may assign any officer or employee of the Department of Health and Human
				Services to a State or local health agency, or to any public or nonprofit
				entity designated by a State health agency, in lieu of providing grant funds
				under this section.
					(d)Arthritis
				Prevention Research at the Centers for Disease Control and Prevention
				CentersThe Secretary shall provide additional grant support for
				research projects at the Centers for Prevention Research by the Centers for
				Disease Control and Prevention to encourage the expansion of research
				portfolios at the Centers for Prevention Research to include arthritis-specific
				research activities related to the prevention and management of
				arthritis.
					(e)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$8,000,000 for
				fiscal year 2010;
						(2)$10,000,000 for
				fiscal year 2011;
						(3)$12,000,000 for
				fiscal year 2012;
						(4)$14,000,000 for
				fiscal year 2013; and
						(5)$16,000,000 for
				fiscal year 2014.
						315B.State
				arthritis control and prevention programs
					(a)In
				GeneralThe Secretary shall award grants to eligible entities to
				provide support for comprehensive arthritis control and prevention programs and
				to enable such entities to provide public health surveillance, prevention, and
				control activities related to arthritis and other rheumatic diseases.
					(b)EligibilityTo
				be eligible to receive a grant under this section, an entity shall be a State
				or Indian tribe.
					(c)ApplicationTo
				be eligible to receive a grant under this section, an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				agreements, assurances, and information as the Secretary may require, including
				a comprehensive arthritis control and prevention plan that—
						(1)is developed with
				the advice of stakeholders from the public, private, and nonprofit sectors that
				have expertise relating to arthritis control, prevention, and treatment that
				increase the quality of life and decrease the level of disability;
						(2)is intended to
				reduce the morbidity of arthritis, with priority on preventing and controlling
				arthritis in at-risk populations and reducing disparities in arthritis
				prevention, diagnosis, management, and quality of care in underserved
				populations;
						(3)describes the
				arthritis-related services and activities to be undertaken or supported by the
				entity; and
						(4)is developed in a
				manner that is consistent with the National Arthritis Action Plan or a
				subsequent strategic plan designated by the Secretary.
						(d)Use of
				FundsAn eligible entity shall use amounts received under a grant
				awarded under subsection (a) to conduct, in a manner consistent with the
				comprehensive arthritis control and prevention plan submitted by the entity in
				the application under subsection (c)—
						(1)public health
				surveillance and epidemiological activities relating to the prevalence of
				arthritis and assessment of disparities in arthritis prevention, diagnosis,
				management, and care;
						(2)public
				information and education programs; and
						(3)education,
				training, and clinical skills improvement activities for health professionals,
				including allied health personnel.
						(e)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$12,000,000 for
				fiscal year 2010;
						(2)$17,000,000 for
				fiscal year 2011;
						(3)$22,000,000 for
				fiscal year 2012;
						(4)$27,000,000 for
				fiscal year 2013; and
						(5)$32,000,000 for
				fiscal year 2014.
						315C.Comprehensive
				arthritis action grants
					(a)In
				GeneralThe Secretary shall award grants on a competitive basis
				to eligible entities to enable such eligible entities to assist in the
				implementation of a national strategy for arthritis control and
				prevention.
					(b)EligibilityTo
				be eligible to receive a grant under this section, an entity shall be a
				national public or private nonprofit entity.
					(c)ApplicationTo
				be eligible to receive a grant under this section, an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				agreements, assurances, and information as the Secretary may require, including
				a description of how funds received under a grant awarded under this section
				will—
						(1)supplement or
				fulfill unmet needs identified in the comprehensive arthritis control and
				prevention plan of a State or Indian tribe; and
						(2)otherwise help
				achieve the goals of the National Arthritis Action Plan or a subsequent
				strategic plan designated by the Secretary.
						(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities submitting applications proposing to carry out programs for
				controlling and preventing arthritis in at-risk populations or reducing
				disparities in underserved populations.
					(e)Use of
				FundsAn eligible entity shall use amounts received under a grant
				awarded under subsection (a) for 1 or more of the following purposes:
						(1)To expand the
				availability of physical activity programs designed specifically for people
				with arthritis.
						(2)To provide
				awareness education to patients, family members, and health care providers, to
				help such individuals recognize the signs and symptoms of arthritis, and to
				address the control and prevention of arthritis.
						(3)To decrease
				long-term consequences of arthritis by making information available to
				individuals with regard to the self-management of arthritis.
						(4)To provide
				information on nutrition education programs with regard to preventing or
				mitigating the impact of arthritis.
						(f)EvaluationAn
				eligible entity that receives a grant under this section shall submit to the
				Secretary an evaluation of the operations and activities carried out under such
				grant that includes an analysis of increased utilization and benefit of public
				health programs relevant to the activities described in the appropriate
				provisions of subsection (e).
					(g)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$2,000,000 for
				fiscal year 2010;
						(2)$2,500,000 for
				fiscal year 2011;
						(3)$3,000,000 for
				fiscal year 2012;
						(4)$3,500,000 for
				fiscal year 2013; and
						(5)$4,000,000 for
				fiscal year 2014.
						315D.National
				arthritis education and outreach
					(a)In
				GeneralThe Secretary shall coordinate a national education and
				outreach program to support, develop, and implement education initiatives and
				outreach strategies appropriate for arthritis and other rheumatic
				diseases.
					(b)Initiatives and
				StrategiesInitiatives and strategies implemented under the
				program described in paragraph (1) may include public awareness campaigns,
				public service announcements, and community partnership workshops, as well as
				programs targeted at businesses and employers, managed care organizations, and
				health care providers.
					(c)PriorityIn
				carrying out subsection (a), the Secretary—
						(1)may emphasize
				prevention, early diagnosis, and appropriate management of arthritis, and
				opportunities for effective patient self-management; and
						(2)shall give
				priority to reaching high-risk or underserved populations.
						(d)CollaborationIn
				carrying out this section, the Secretary shall consult and collaborate with
				stake-holders from the public, private, and nonprofit sectors with expertise
				relating to arthritis control, prevention, and treatment.
					(e)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$10,000,000 for
				fiscal year 2010;
						(2)$15,000,000 for
				fiscal year 2011;
						(3)$20,000,000 for
				fiscal year 2012;
						(4)$20,000,000 for
				fiscal year 2013; and
						(5)$20,000,000 for
				fiscal year
				2014.
						.
		3.Expansion and
			 coordination of activities of the National Institutes of Health with respect to
			 research on arthritisTitle IV
			 of the Public Health Service Act (42
			 U.S.C. 281 et seq.) is amended by inserting after section 439 the
			 following:
			
				439A.Arthritis and
				Rheumatic Diseases Interagency Coordinating Committee
					(a)In
				General
						(1)EstablishmentThe
				Secretary shall establish an Arthritis and Rheumatic Diseases Interagency
				Coordinating Committee (referred to in this section as the Coordinating
				Committee).
						(2)DutiesThe
				coordinating committee established under paragraph (1) shall—
							(A)provide for the
				improved coordination of the research activities of all the national research
				institutes relating to arthritis and rheumatic diseases; and
							(B)provide for full
				and regular communication and exchange of information necessary to maintain
				adequate coordination across all Federal health programs and activities related
				to arthritis and rheumatic diseases.
							(b)Arthritis and
				Rheumatic Diseases Interagency Coordinating Committee
						(1)CompositionThe
				Coordinating Committee shall consist of members, appointed by the Secretary, of
				which—
							(A)2/3
				of such members shall represent governmental agencies, including—
								(i)the directors of
				each of the national research institutes and divisions involved in research
				regarding arthritis and rheumatic diseases (or the directors’ respective
				designees); and
								(ii)representatives
				of other Federal departments and agencies (as determined appropriate by the
				Secretary) whose programs involve health functions or responsibilities relevant
				to arthritis and rheumatic diseases, including the Centers for Disease Control
				and Prevention, the Health Resources and Services Administration, and the Food
				and Drug Administration; and
								(B)1/3
				of such members shall be public members, including a broad cross section of
				persons affected by arthritis, researchers, clinicians, and representatives of
				voluntary health agencies, who—
								(i)shall serve for a
				term of 3 years; and
								(ii)may serve for an
				unlimited number of terms if reappointed.
								(2)Chairperson
							(A)AppointmentThe
				Chairperson of the Coordinating Committee (referred to in this subsection as
				the Chairperson) shall be appointed by and be directly responsible
				to the Secretary.
							(B)DutiesThe
				Chairperson shall—
								(i)serve as the
				principal advisor to the Secretary, the Assistant Secretary for Health, and the
				Director of NIH on matters relating to arthritis and rheumatic diseases;
				and
								(ii)provide advice
				to the Director of the Centers for Disease Control and Prevention, the
				Commissioner of Food and Drugs, and the heads of other relevant Federal
				agencies, on matters relating to arthritis and rheumatic diseases.
								(3)Administrative
				support; meetings
							(A)Administrative
				supportThe Secretary shall provide necessary and appropriate
				administrative support to the Coordinating Committee.
							(B)MeetingsThe
				Coordinating Committee shall meet on a regular basis as determined by the
				Secretary, in consultation with the Chairperson.
							(c)Arthritis and
				Rheumatic Diseases Summit
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Arthritis Prevention, Control, and Cure Act of 2009, the Coordinating Committee
				shall convene a summit of researchers, public health professionals,
				representatives of voluntary health agencies, representatives of academic
				institutions, and Federal and State policymakers, to provide a detailed
				overview of current research activities at the National Institutes of Health,
				as well as to discuss and solicit input related to potential areas of
				collaboration between the National Institutes of Health and other Federal
				health agencies, including the Centers for Disease Control and Prevention, the
				Agency for Healthcare Research and Quality, and the Health Resources and
				Services Administration, related to research, prevention, and treatment of
				arthritis and rheumatic diseases.
						(2)Summit
				detailsThe summit developed under paragraph (1) shall focus
				on—
							(A)a broad range of
				research activities relating to biomedical, epidemiological, psychosocial, and
				rehabilitative issues, including studies of the impact of the diseases
				described in paragraph (1) in rural and underserved communities;
							(B)clinical research
				for the development and evaluation of new treatments, including new biological
				agents;
							(C)translational
				research on evidence-based and cost-effective best practices in the treatment,
				prevention, and management of the disease;
							(D)information and
				education programs for health care professionals and the public;
							(E)priorities among
				the programs and activities of the various Federal agencies regarding such
				diseases; and
							(F)challenges and
				opportunities for scientists, clinicians, patients, and voluntary
				organizations.
							(d)Report to
				CongressNot later than 180 days after the convening of the
				Arthritis and Rheumatic Diseases Summit under subsection (c)(1), the Director
				of NIH shall prepare and submit a report to Congress that includes proceedings
				from the summit and a description of arthritis research, education, and other
				activities that are conducted or supported through the national research
				institutes.
					(e)Public
				InformationThe Coordinating Committee shall make readily
				available to the public information about the research, education, and other
				activities relating to arthritis and other rheumatic diseases, conducted or
				supported by the National Institutes of Health.
					(f)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section $1,000,000 for each of fiscal years 2010 through
				2014.
					.
		4.Expansion,
			 intensification, and innovation of research and public Health activities
			 related to juvenile arthritis
			(a)Juvenile
			 Arthritis Initiative Through the Director of the National Institutes of
			 HealthPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et
			 seq.) is amended by adding at the end the following:
				
					404I.Juvenile
				arthritis initiative through the director of the National Institutes of
				Health
						(a)Expansion and
				Intensification of Activities
							(1)In
				generalThe Director of NIH, in coordination with the Director of
				the National Institute of Arthritis and Musculoskeletal and Skin Diseases, and
				the directors of the other national research institutes, as appropriate, shall
				expand and intensify programs of the National Institutes of Health with respect
				to research and related activities concerning various forms of juvenile
				arthritis.
							(2)CoordinationThe
				directors referred to in paragraph (1) shall jointly coordinate the programs
				referred to in such paragraph and consult with additional Federal officials,
				voluntary health associations, medical professional societies, and private
				entities as appropriate.
							(b)Planning Grants
				and Contracts for Innovative Research in Juvenile Arthritis
							(1)In
				generalIn carrying out subsection (a)(1) the Director of NIH
				shall award planning grants or contracts for the establishment of new research
				programs, or enhancement of existing research programs, that focus on juvenile
				arthritis.
							(2)Research
								(A)Types of
				researchIn carrying out this subsection, the Secretary shall
				encourage research that focus on genetics, on the development of biomarkers,
				and on pharmacological and other therapies.
								(B)PriorityIn
				awarding planning grants or contracts under paragraph (1), the Director of NIH
				may give priority to collaborative partnerships, which may include academic
				health centers, private sector entities, and nonprofit organizations.
								(c)Authorization
				of Appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
								(A)$12,000,000 for
				fiscal year 2010;
								(B)$14,000,000 for
				fiscal year 2011;
								(C)$16,000,000 for
				fiscal year 2012;
								(D)$18,000,000 for
				fiscal year 2013; and
								(E)$20,000,000 for
				fiscal year 2014.
								(2)Supplement not
				supplantSuch authorization shall be in addition to any
				authorization of appropriations under any other provision of law to carry out
				juvenile arthritis activities or other arthritis-related
				research.
							.
			(b)Public Health
			 and Surveillance Activities Related to Juvenile Arthritis at the Centers for
			 Disease Control and PreventionPart B of title III of the
			 Public Health Service Act (42 U.S.C.
			 243 et seq.) is amended by inserting after section 320A the following:
				
					320B.Surveillance
				and research regarding juvenile arthritis
						(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may award grants to and enter into
				cooperative agreements with public or nonprofit private entities for the
				collection, analysis, and reporting of data on juvenile arthritis.
						(b)Technical
				AssistanceIn awarding grants and entering into agreements under
				subsection (a), the Secretary may provide direct technical assistance in lieu
				of cash.
						(c)Coordination
				With NIHThe Secretary shall ensure that epidemiological and
				other types of information obtained under subsection (a) is made available to
				the National Institutes of Health.
						(d)Creation of a
				National Juvenile Arthritis Patient RegistryThe Secretary,
				acting through the Director of the Centers for Disease Control and Prevention
				and in collaboration with a national voluntary health organization with
				experience serving the juvenile arthritis population as well as the full
				spectrum of arthritis-related conditions, shall support the development of a
				National Juvenile Arthritis Patient Registry to collect specific data for
				follow-up studies regarding the prevalence and incidence of juvenile arthritis,
				as well as capturing information on evidence-based health outcomes related to
				specific therapies and interventions.
						(e)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section $40,000,000 for each of fiscal years 2010 through
				2014.
						.
			5.Investment in
			 tomorrow’s pediatric rheumatologists
			(a)In
			 GeneralPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et
			 seq.) is amended by adding at the end the following:
				
					399Z–1.Investment
				in tomorrow’s pediatric rheumatologists
						(a)Enhanced
				SupportIn order to ensure an adequate future supply of pediatric
				rheumatologists, the Secretary, in consultation with the Administrator of the
				Health Resources and Services Administration, shall support activities that
				provide for—
							(1)an increase in
				the number and size of institutional training grants awarded to institutions to
				support pediatric rheumatology training; and
							(2)an expansion of
				public-private partnerships to encourage academic institutions, private sector
				entities, and health agencies to promote educational training and fellowship
				opportunities for pediatric rheumatologists.
							(b)AuthorizationThere
				are authorized to be appropriated to carry out this section $4,000,000 for each
				of fiscal years 2010 through
				2014.
						.
			(b)Pediatric Loan
			 Repayment ProgramPart Q of title III of the
			 Public Health Service Act (42 U.S.C.
			 280h et seq.), as amended by subsection (a), is further amended by adding at
			 the end the following:
				
					399Z–2.Pediatric
				rheumatology loan repayment program
						(a)In
				GeneralThe Secretary, in consultation with the Administrator of
				the Health Resources and Services Administration, may establish a pediatric
				rheu­ma­tol­o­gy loan repayment program.
						(b)Program
				AdministrationThrough the program established under subsection
				(a), the Secretary shall—
							(1)enter into
				contracts with qualified health professionals who are pediatric rheumatologists
				under which—
								(A)such
				professionals agree to provide health care in an area with a shortage of
				pediatric rheumatologists; and
								(B)the Federal
				Government agrees to repay, for each year of such service, not more than
				$25,000 of the principal and interest of the educational loans of such
				professionals; and
								(2)in addition to
				making payments under paragraph (1) on behalf of an individual, make payments
				to the individual for the purpose of providing reimbursement for tax liability
				resulting from the payments made under paragraph (1), in an amount equal to 39
				percent of the total amount of the payments made for the taxable year
				involved.
							(c)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
							(1)$3,500,000 for
				fiscal year 2010;
							(2)$4,000,000 for
				fiscal year 2011;
							(3)$4,500,000 for
				fiscal year 2012;
							(4)$5,000,000 for
				fiscal year 2013; and
							(5)$5,500,000 for
				fiscal year
				2014.
							.
			6.Career
			 development awards in pediatric rheumatologyPart G of title IV of the
			 Public Health Service Act (42 U.S.C.
			 288 et seq.) is amended—
			(1)by redesignating
			 section 487F (as added by Public Law 106–310) as section 487G;
			(2)by inserting
			 after section 487G (as so redesignated) the following:
				
					487H.Career
				development awards in pediatric rheumatology
						(a)In
				GeneralThe Secretary, in consultation with the Director of NIH,
				may establish a program to increase the number of career development awards for
				health professionals who intend to build careers in clinical and translational
				research relating to pediatric rheu­ma­tol­o­gy.
						(b)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
							(1)$900,000 for
				fiscal year 2010;
							(2)$1,400,000 for
				fiscal year 2011;
							(3)$1,900,000 for
				fiscal year 2012;
							(4)$2,400,000 for
				fiscal year 2013; and
							(5)$2,900,000 for
				fiscal year
				2014.
							.
			7.General
			 accounting office study of arthritis and the workplace
			(a)Study and
			 ReportNot later than 3 years after the date of enactment of this
			 Act, the Comptroller General of the United States shall conduct a study on the
			 economic impact of arthritis in the workplace, and submit a report to the
			 appropriate committees of Congress containing the results of the study.
			(b)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			
